Citation Nr: 0026795
Decision Date: 10/06/00	Archive Date: 12/28/00

DOCKET NO. 99-05 313               DATE OCT 06, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to an increased rating for residuals of a right knee
medial meniscectomy with degenerative arthritis, currently
evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Florida Department of Veterans Affairs

ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1977 to December 1977.

This case comes before the Board of Veterans' Appeals (Board) from
a rating decision rendered in February 1997 by the St. Petersburg,
Florida, Regional Office (RO) of the Department of Veterans Affairs
(VA).

FINDINGS OF FACT

1. The evidence does not show that the veteran incurs right knee
ankylosis, subluxation or lateral instability, locking, impairment
of the tibia and fibula, or genu recurvatum.

2. On recent VA examination, the veteran had full range of motion
of the right knee.

3. The VA examiner noted that on examination the veteran did not
appear to be in any acute or chronic distress and that he walked
with a normal gait and could actually squat without difficulty;
further, there was no localized tenderness about the veteran's
right knee.

CONCLUSION OF LAW

The criteria for an increased rating for residuals of a right knee
medial meniscectomy with degenerative arthritis are not met. 38
U.S.C.A. 1155 (West 1991 & Supp. 1999); 38 C.F.R. 4.40, 4.45, 4.59,
and 4.71a, Diagnostic Codes 5010, 5003, 5256, 5257, 5258, 5259,
5260, 5261, 5262, and 5263 (1999); DeLuca v. Brown, 8 Vet. App. 202
(1996); VAOPGCPREC 9-98 (August 14, 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Following a right knee injury during basic training in May 1977,
the veteran underwent a medial meniscectomy, a procedure which
alleviated his symptoms until his right knee was re-injured in
1986. A November 1986 entry made by Dr. Bush in the veteran's
treatment records shows that x-rays indicated that the veteran
incurred degenerative arthritis of the right knee. A proximal
tibial valgus osteotomy was performed on the veteran's right lower
extremity in March 1988.

A June 1988 letter from Dr. Bush indicates in relevant part as
follows:

[The veteran] is under my ongoing care for difficulties with his
right knee.

He recently underwent reconstructive surgery at his right knee for
early degenerative arthritis. He has had bilateral medial
meniscectomies and has some low- grade symptoms in his left knee,
also related to early degenerative arthritis, although his
radiographic findings of arthritis are by far more severe in the
right knee than in the left.

An April 1997 letter by Dr. Bush links the veteran's right knee
degenerative arthritis with the medial meniscectomy performed in
1977.

At a July 1997 VA examination, the veteran complained of pain in
his right knee, especially with squatting and when going up and
down stairs. His symptoms were worse during weather changes and
when he walked prolonged distances. He had no complaints of
swelling, instability, crepitation, locking or limping. On physical
examination, the veteran walked with a normal gait and could squat
without difficulty. He had mild effusion in both knees and both
lower extremities were

- 3 - 

well-aligned and the Q-angles were normal. There was no localized
tenderness about veteran's right knee, and no evidence of any
crepitation on movement. He had a full range of motion about his
right knee. The collateral and cruciate ligaments were intact. The
circulation, sensation and reflexes were intact throughout both
lower extremities. The examiner rendered the following diagnoses:
(1) Status post operative medial meniscectomy, right knee; (2)
Status post operative tibial osteotomy, right knee; (3) Early
degenerative arthritis, right knee.

Pertinent Law and Regulations

Service-connected disabilities are rated in accordance with VA's
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999)
(Schedule), which are based on average impairment of earning
capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(1999). The disability ratings evaluate the ability of the body to
function as a whole under the ordinary conditions of daily life
including employment. As such, the ratings take into account such
factors as pain, discomfort, and weakness in the individual rating.
38 C.F.R. 4.10, 4.59 (1999). Where there is a question as to which
of two evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria for the higher rating. 38 C.F.R. 4.7 (1999).

In considering the severity of a disability it is essential to
trace the medical history of the veteran. 38 C.F.R. 4.1, 4.2, 4.41
(1990), Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the
regulations require review of the recorded history of a disability
by the adjudicator to ensure a more accurate evaluation, the
regulations do not give past medical reports precedence over the
current medical findings. Where an increase in the disability
rating is at issue, the present level of the veteran's disability
is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58
(1994).

In general, all disabilities, including those arising from a single
disease entity, are rated separately, and all disability ratings
are then combined in accordance with 38 C.F.R. 4.25. However, the
evaluation of the same "disability" or the same

4 -

"manifestations" under various diagnoses is not allowed. 38 C.F.R.
4.14. Thus, a claimant may not be compensated twice for the same
symptomatology as "such a result would overcompensate the claimant
for the actual impairment of his earning capacity." See Brady v.
Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. 1155).
This would result in pyramiding, which is contrary to the
provisions of 38 C.F.R. 4.14. A claimant may have separate and
distinct manifestations attributable to the same injury, however,
and if so, these should be rated under different diagnostic codes.
See Fanning v. Brown, 4 Vet. App. 225 (1993).

The applicable rating criteria for the knee and the leg are as
follows:

Diagnostic Code 5256: Knee, ankylosis of:                   Rating 
 
Extremely unfavorable, in flexion at an angle of 45' or more.... 60
     In flexion between 20' and 45'............................. 50
     In flexion between 10' and 20'............................. 40
     Favorable angle in full extension, or in slight flexion
     between O' and 10'......................................... 30

Diagnostic Code 5257 Knee, other impairment of:


Recurrent subluxation or lateral instability: 
     Severe ....................................................30
     Moderate.................................................. 20
     Slight.................................................... 10

Diagnostic Code 5258 Cartilage, semilunar, dislocated, with
frequent episodes of "locking," pain, and effusion into the joint
................................................................20

Diagnostic Code 5259 Cartilage, semilunar, removal of, 
symptomatic.................................................... 10

5 - 

Diagnostic 5260 Leg, limitation of flexion of:

     Flexion limited to 15'.................................... 30
     Flexion limited to 30'.................................... 20
     Flexion limited to 45'.................................... 10
     Flexion limited to 60'..................................... 0

Diagnostic Code 5261 Leg, limitation of extension of.

     Extension limited to 45................................... 50
     Extension limited to 30................................... 40
     Extension limited to 20................................... 30
     Extension limited to 15................................... 20
     Extension limited to 10................................... 10
     Extension limited to 5......................................0

Diagnostic Code 5262 Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace................ 40
Malunion of: 
     With marked knee or ankle disability...................... 30
     With moderate knee or ankle disability.....................20
     With slight knee or ankle disability...................... 10

Diagnostic Code 5263 Genu recurvatum (acquired, traumatic, with
weakness and insecurity in weight-bearing objectively demonstrated) 
............................................................... 10

See 38 C.F.R. 4.71a (1999).

Degenerative arthritis is rated under a combined diagnostic code
which takes into account both the x-ray evidence of degenerative
changes of the knee as well as the resulting limitation of motion,
if any, of the knee. 38 C.F.R. 4.71a, Diagnostic Codes 5003, 5010,
5260, 5261 (1999). The criteria of Diagnostic Code 5003

6 - 

permits a 10 percent rating to be assigned for impairment caused by
arthritis where there is some limitation of motion of a major joint
or a group of minor joints but the limitation of motion is not so
great as to meet the requirements for a compensable rating under
the criteria for rating limitation of motion of the specific major
joint or group of minor joints. 38 C.F.R. 4.71a, Diagnostic Codes
5003, 5010 (1999). Limitation of motion must be objectively
confirmed by findings such as swelling, muscle spasm, or
satisfactory evidence of painful motion. In the absence of
limitation of motion, a 10 percent rating may be assigned for
arthritis "[w]ith [x]-ray evidence of involvement of [two] or more
major joints or [two] or more minor joint groups." 38 C.F.R.
4.71(a), Diagnostic Codes 5003, 5010 (1999). For the purposes of
rating disability from arthritis, VA regulations consider major
joints to be the shoulder, elbow, wrist, hip, knee, and ankle. 38
C.F.R. 4.45(f) (1999).

In cases where there are distinct disabilities caused from
arthritis of the knee as well as other impairment of the knee,
separate evaluations may be assigned. See VAOPGCPREC 23-97, 62 Fed.
Reg. 63604 (1997). If a rating is assigned under the provisions for
other knee impairment (e.g. 38 C.F.R. 4.71a, Code 5257) a separate
10 percent rating may be assigned where some limitation of motion,
albeit noncompensable, has been demonstrated. See VAOPGCPREC 9-98,
63 Fed. Reg. 56704.

In DeLuca v. Brown, 8 Vet. App. 202 (1996), the United States Court
of Appeals for Veterans Claims (formerly the U.S. Court of Veterans
Appeals) (Court) emphasized the importance, in cases involving
subjective complaints of pain, of the Board's mindfulness of VA
regulations pertaining to the consideration of pain in determining
the appropriate disability rating. 38 C.F.R. 4.40, 4.45, 4.59
(1999). The Court held that 38 C.F.R. 4.40 was not subsumed by the
diagnostic codes under which a veteran's disabilities are rated,
and that the Board must consider the "functional loss" of a
musculoskeletal disability under 38 C.F.R. 4.40 (1995) apart from
any consideration of the veteran's disability under the diagnostic
codes. DeLuca, 8 Vet. App. 202, 206 (1995). The Court has also held
that the Board may not base its conclusions about the degree of
disability" on a VA medical examination which fail[s] to adhere to
the mandate of 38 C.F.R. 4.40 that

- 7 -

examinations upon which ratings are based adequately portray
functional loss due to pain, and determine whether pain 'was
evidenced by the visible behavior of the claimant' ......." Voyles
v. Brown, 5 Vet. App. 451, 453 (1993), citing Quarles v. Derwinski,
3 Vet. App. 129, 140 (1992); see also Schafrath v. Derwinski, 1
Vet. App. 589, 593 (1991).

Legal Analysis

The veteran's increased rating claim is "well grounded" within the
meaning of 38 U.S.C.A. 5107(a) (West 1991). That is, he has
presented a claim which is plausible. See Proscelle v. Derwinski,
2 Vet. App. 629, 632 (1992) (where a veteran asserted that his
condition had worsened since the last time his claim for an
increased disability evaluation for a service-connected disorder
had been considered by VA, he established a well grounded claim for
an increased rating). All relevant facts have been properly
developed and no further assistance to the veteran is required to
comply with the duty to assist mandated by 38 U.S.C.A. 5107(a).

The Board notes that the veteran is rated as 10 percent disabled
for symptomatic removal of semilunar cartilage, a rating which
represents the maximum available under Diagnostic Code 5259. The
evidence does not show that the veteran incurs ankylosis,
subluxation or lateral instability, locking, impairment of the
tibia and fibula, or genu recurvatum; thus an increased or
additional rating is unavailable under Diagnostic Codes 5256, 5257,
5258, 5262, and 5263.

The range of motion of the veteran's right knee was shown on his
July 1997 VA examination to be full. In order to warrant a
compensable disability evaluation under the range of motion codes,
extension would have to be limited to 10 degrees or flexion would
have to be limited to 45 degrees, which was not the case. Moreover,
although the veteran has x-ray evidence of arthritis of the knees,
limitation of motion of the knees is not severe enough to warrant
a zero percent rating under Diagnostic Codes 5260 or 5261, and a
separate rating for arthritis is therefore not warranted under
Diagnostic Code 5003 on this basis. See VAOPGCPREC 23-97 (July 1,
1997); VAOPGCPREC 9-98 (August 14, 1998).

- 8 -

The Board has considered whether an increased rating is appropriate
under the provisions of DeLuca and 38 C.F.R. 4.40, 4.45, and 4.59.
The Board notes that section 4.59 does not provide that a
compensable rating be assigned for mere complaints of pain but
instead indicates that the medical examiner should take care to
note facial expression or wincing on pressure or manipulation, and
muscle spasm to assist in identifying truly painful joints. In this
case, while the veteran has historically complained of pain, the VA
examiner noted that on examination the veteran did not appear to be
in any acute or chronic distress and that he walked with a normal
gait and could actually squat without difficulty. Further, there
was no localized tenderness about the veteran's right knee. In view
of these findings, the Board concludes that any subjective
complaints of pain have not been sufficiently supported by
objective findings to warrant a separate 10 percent arthritis
rating for the veteran's service-connected right knee disability.
38 C.F.R. 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003,
5010, 5260, 5261 (1999); VAOPGCPREC 9-98 (August 14, 1998); DeLuca
v. Brown, 8 Vet. App. 202 (1996), Lichtenfels v. Derwinski, 1 Vet.
App. 484, 488 (1991).

The Board notes that because the veteran was assigned a 10 percent
original evaluation for his right knee disability, and that a
greater rating was not warranted at any point during the pendency
of his appeal, the considerations of staged evaluations implicated
by Fenderson v. West are not applicable in this case.

ORDER

Entitlement to an increased rating for residuals of a right knee
medial meniscectomy with degenerative arthritis is denied.

M. W. GREENSTREET 
Veterans Law Judge 
Board of Veterans' Appeals

- 9 -



